Case 1:17-cv-04550-FB-VMS Document 115-1 Filed 12/06/19 Page 1 of 1 PagelD #: 6301

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

xX
LUISA JANSSEN HARGER DA SILVA,
Plaintiff, CONSENT ORDER GRANTING
-against- SUBSTITUTION OF ATTORNEY
NEW YORK CITY TRANSIT AUTHORITY, 17 CIV. 04550(FB)(VMS)
METROPOLITAN TRANSPORTATION
AUTHORITY, and RAQIA SHABAZZ,
Defendants.
x

Notice is hereby given that, subject to approval by the court, defendants New York City
Transit Authority, Metropolitan Transportation Authority, and Ragia Shabazz substitutes
Landman Corsi Ballaine & Ford P.C. as counsel of record in place of Smith Mazure Director
Wilkins Young & Yagerman, P.C.

. Contact information for new counsel is as follows:

Landman Corsi Ballaine & Ford P.C.

120 Broadway, 13"Floor.

New York, NY 10271

(212) 238-4800
Andrew P. Keaveney

 

 

 

 

akeaveney@Icbf.com
I consent to the above substitution:
Dated: py /3713 LawWfence\Wéibler

ot Ass t General Counsel

[? rk City Transit ‘

I consent to being substituted: a * re ene is (ue
Dated: (ecebe~ 3, 20 1g eas outgoing counsel Jor.« J
I consent to the above substitution: cn v“\ | C.
Date: (2/4/19 ii. P. Teoma, incoming counsel

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

USD]

4822-4477-3294y.1
